Exhibit 12 ONEOK, Inc. Computation of Ratio of Earnings to Fixed Charges Years Ended December 31, (Unaudited) 2009 2008 2007 2006 2005 (Thousands of dollars) Fixed Charges, as defined Interest on long-term debt $ 292,768 $ 254,765 $ 249,925 $ 233,152 $ 117,365 Other interest 20,411 44,858 16,115 4,493 27,031 Amortization of debt discount, premium and expense 4,597 4,421 5,710 4,115 3,935 Interest on lease agreements 20,221 29,524 37,448 12,738 20,781 Total Fixed Charges 337,997 333,568 309,198 254,498 169,112 Earnings before income taxes and undistributed income of equity method investees 718,656 771,239 681,169 747,950 647,308 Earnings available for fixed charges $ 1,056,653 $ 1,104,807 $ 990,367 $ 1,002,448 $ 816,420 Ratio of earnings to fixed charges 3.13 x 3.31 x 3.20 x 3.94 x 4.83 x For purposes of computing the ratio of earnings to fixed charges, "earnings" consists of pre-tax income from continuing operations before adjustment for income or loss from equity investees plus fixed charges and distributed income of equity investees, less interest capitalized. "Fixed charges" consists of interest charges, the amortization of debt discounts and issue costs and the representative interest portion of operating leases.
